Citation Nr: 0709174	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a skin rash and 
warts, claimed as due to exposure to herbicides.  

2. Entitlement to service connection for recurrent blisters 
of the feet, claimed, in part, as due to exposure to 
herbicides.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from December 1953 to August 
1974, and he served in the Republic of Vietnam in 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Historically, the veteran appealed a July 2000 rating 
decision which denied several claims for service connection 
as not well grounded but after a Statement of the Case (SOC) 
was issued in April 2002, an appeal was not perfected by 
timely filing a Substantive Appeal.  

The rating decision appealed in this case granted service 
connection for bilateral tinnitus and assigned an initial 10 
percent disability rating, to which the veteran disagreed in 
his October 2002 Notice of Disagreement (NOD) but after a 
January 2006 SOC was issued addressing that matter, an appeal 
was not perfected by timely filing a Substantive Appeal. 

During this appeal service connection has been granted for 
bilateral hearing loss and residuals of a fracture of the 
left great toe.  However, while the June 2003 SOC addressed, 
in part, service connection for recurrent basal cell 
carcinoma of the chest, the July 2003 VA Form 9 did not 
address this matter and, so an appeal was not perfected as to 
that issue.  


REMAND

38 C.F.R. § 3.307(6)(iii) provides that a veteran who, as in 
this case, served in the Republic of Vietnam during the 
Vietnam Era "shall be presumed to have been exposed during 
such service to an herbicide agent."  Mere exposure, 
however, to Agent Orange is not a compensable occurrence.  
See 38 U.S.C. § 1116; see also 38 C.F.R. § 3.309(e); Combee 
v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994) and Winsett v. 
West, 11 Vet. App. 420, 425 (1998).  

38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.307(a)(6) provide for 
presumptive service connection on the basis of herbicide 
exposure for diseases specified in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  These diseases must have been 
manifested to a degree of at least 10 percent within a 
specified period in a veteran who, while in the military, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  These 
diseases include chloracne or other acneform disease 
consistent with chloracne, and soft-tissue sarcoma which is 
other than Kaposi Sarcoma.  

The service medical records show that the veteran was seen on 
several occasions for skin ailments.  The veteran alleged in 
his July 2003 VA Form 9 that the SMRs on file are incomplete.  
However, he has not specified the dates or places of alleged 
treatment which would facilitate a search for additional 
SMRs.  So, he should be requested to do so.  

Official examination in March 2002 reflects multiple 
dermatological diagnoses.  These are actinic keratosis versus 
possible basal cell carcinoma, Kaposi Sarcoma, epidermic 
cyst, and tinea pedis.  An opinion was rendered that the 
veteran's precancerous lesions might be associated with sun 
exposure and that the hemorrhagic blister on his right foot 
might me a Kaposi Sarcoma, non-AIDs related, and that 
pesticides could not be pointed out as the cause of the 
veteran's skin problems, although it was possible that 
arsenic might cause skin cancer.  In this regard, there is no 
allegation, much less evidence, of any inservice exposure to 
arsenic.  

A undated statement from Dr. Valdes reported that the veteran 
had been treated in December 2005.  He had a history of 
multiple pre-cancerous actinic keratosis eruptions on his 
face, back, shoulders, hands, and arms.  These were at times 
asymptomatic and at other times active and subject to 
secondary infections.  His skin had been severely damaged by 
over-exposure to the sun during many years of service in 
tropical sun areas in Vietnam; Naples, Italy; Panama; and 
Alaska, where high levels of ultra-violet light penetrated.  
The cumulative damage to his skin, as revealed by 
photosensitive black light, was extreme.  Without constant 
removal of actinic keratoic lesions he had a significantly 
high probability of developing skin cancer again.  The 
diagnoses were actinic keratosis, photodamage, seborrheic 
dermatitis, and cystic acne.  

Dr. Valdes statement was received in January 2006, after the 
June 2003 SOC without an adjunct waiver of initial RO 
consideration of that evidence and the claims on appeal have 
not been readjudicated in light of this additional evidence.  
The appeal was certified to the Board in February 2007.  

As the evidence suggests that the veteran has skin disability 
due to sun exposure and that he may have had significant sun 
exposure during service and because it is alleged that he 
service medical records are incomplete, further development 
under the duty to assist is needed.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  The veteran should be requested to clarify 
which SMRs he feels are missing.  He should be 
requested to provide as much detail as possible as 
to the dates and places of his military service, 
and the unit(s) to which he was assigned at the 
time(s) that he allegedly sought inservice 
treatment.  

2.  If the veteran provides sufficient 
information, the RO should take the appropriate 
steps to conduct an additional search for any such 
allegedly missing SMRs.  

3.  Ask the veteran to execute and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of Dr. Valdes.  
 
Upon receipt of the appropriate release, request 
all private treatment records of the veteran since 
his 1974 discharge from active service, and 
associate all received with the file.  If the 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2006).   

4.  Schedule a VA examination to determine whether 
any current skin disorder is related to service.  
The claims folder should be made available to the 
examiner for review. 

In formulating the medical opinion, 
the examiner is asked to comment on 
the clinical significance of the 
veteran's inservice exposure to 
sunlight, particularly in 
conjunction with or in consideration 
of any and all postservice exposure 
to sunlight.  An opinion should be 
requested as to whether it is as 
likely as not that any current skin 
disorder that the veteran now has is 
as likely as not due to any 
inservice exposure to sunlight.  

Also in formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of 
the medical evidence both for and 
against the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against causation.

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state. 

5. After the requested development is completed, 
adjudicate the claims.  In any benefit sought 
remains denied, furnish the veteran a Supplemental 
SOC (SSOC) and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

